Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 21-33, 36-39, and 41-43 were previously pending and were rejected in the previous office action. Claim(s) 21-27, 29, 36-39, and 41-43 were amended. Claim(s) 1-20, 34-35, and 40 were cancelled. Claim(s) 28 and 30-33 were left as original/previously presented. Claim(s) 21-33, 36-39, and 41-43 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 11 of Applicant’s Response, filed April, 29, 2021, with respect to the rejection under 35 U.S.C. 112(a) has been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 11-14 of Applicant’s Response, filed April, 29, 2021, with respect to the rejection of Claim(s) 21-33, 36-39, and 41-43, based on non-statutory subject matter, under 35 U.S.C. 101 has been fully considered and are persuasive. 	The 35 U.S.C. 101 rejection has been withdrawn. Examiner, respectfully, notes that the system can automatically determine recommendations, which, will 

Claim Rejections - 35 USC § 103
	Applicant’s arguments filed August 25, 2021, have been fully considered but they are not persuasive. 
	Applicant argues, on pages 14-16, that Jones et al. (US 20170046658), Millhouse et al. (US 2018/0247254, and Wagner e al. (US 2017/0061376), do not disclose applicant’s amended limitations of “the location information collected using one or more location determination resources of the computing device,” “based on monitoring each respective freight operator, generating, by the computer system, a freight activity profile for each respective freight operator of the plurality of freight operators, the freight activity profile: comprising assignment information for the current shipping assignment; and being automatically generated, by the computer system,” “determining, based on (i) the freight activity profile of each of the plurality of freight operators and (ii) one or more categorical designations of the plurality of freight operators, a group of candidate freight operators that are or will be available for fulfilling the open shipping request during an upcoming time interval, the one or more categorical designations comprising at least one of a backhaul designation, a reload designation, an identical shipment designation, a preference designation, or a home designation,” communicating, over one or more networks, with computing devices of the plurality of freight operators, each computing device of each respective freight operator of the plurality of freight operators including a service application that executes to transmit freight activity data to the computer system, the freight activity data including location information that identifies a recent location of the respective freight operator, the location information collected using one or more location determination resources of the computing device.” Jones et al. teaches a system that is able to communicate with driver(s) device(s) and will provide them with an option to accept and/or decline load matches via a device application. The system will allows track the locations of the driver. Furthermore, tracking can be achieved by GPS (i.e., location determination resources), which, will enable the devices to report the GPS positioning of the mobile device, see paragraph(s) 0016, 0086, and 0300-0303. Jones et al. was further used to teach “based on monitoring each respective freight operator, generating, by the computer system, a freight activity profile for each respective freight operator of the plurality of freight operators.” Here, Jones et al. teaches that the driver profile can be determined based on parameters that contain the drivers favorite lanes, geography serviced or operating jurisdictions, and limits on backhaul such as the drivers non-user defined preferences, which, can be determined by the GPS tracking the driver during shipments, see 0238 and 0268. Jones also teaches “comprising assignment information for the current shipping assignment,” when Jones et al. teaches that a drivers’ profile can be based on current location, desired end location, load origin, load destination, and desired dead-head miles preferences. Jones et al., further, teaches that non-user defined preferences can be used for the driver profiles which includes the preferences on a drivers’ current and most recently accepted assignments. Jones et al., further, teaches that the system can update the drivers positive and negative preferences based on loads that have been selected such as the origin and destination geography location information of the hauls (i.e., assignment information from the current shipping assignment), see paragraph(s) 0275-0276.  Jones et al. further teaches “the one or more categorical designations comprising at least one of: a backhaul designation, a reload designation, an identical shipment designation, a preference designation, or a home designations,” when Jones et al. teaches that the transportation service providers can be determined based on the drivers preferences (i.e., preference designation), see paragraph 0298. Examiner, further, notes that Wagner et al. was then used to teach “freight activity profile, being automatically generated, by the computer system,” when Wagner et al. teaches that a carrier can provide a computer system shipping rules by scanning the rules through a machine. The system will then store the carrier rules into a database. The system will then determine one or more carriers that will ship the freight unit based on the scanned shipping rules, see paragraph(s) 0020 and 0023.And “prioritizing the group of candidate freight operators based on respective rankings of the one or more categorical designations,” when Wagner et al. teaches ranking one or more of the carriers based on the carriers stored rules (i.e., preference designation), see paragraph 0057. Examiner, further, guides applicant’s attention to the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 25-27, 36, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and further in view of Wagner et al. (US 2017/0061376). 
	Regarding Claim 21, Jones et al., teaches a computer system comprising: 
One or more processors; set of memory resources to store a set of instructions; wherein the one or more processor execute the set of instructions to perform service operations for a plurality of freight operators, the service operations including: (Paragraph(s) 0315-0317)(Jones et al. teaches a system for determining freight shipments, which, will use computing devices. Examiner, respectfully, notes that this system must inherently include processors, memory to store instructions, and instructions to implement the required system for matching freights) 
Communicating, over one or more networks, with computing devices of the plurality of freight operators, each computing device of each respective freight operator of the plurality of freight operators including a service application that executes to transmit freight activity data to the computer system, the freight activity data including location information that identifies a recent location of the respective freight operator, the location information collected using one or more location determination resources of the computing device. (Paragraph(s) 0086 and 0300-0303)(Jones et al. teaches a system that is able to communicate with driver(s) device(s) and provide them with an option to accept and/or decline load matches 
Monitoring, using the transmitted freight activity data, each respective freight operator of the plurality of freight operators over a duration in which the respective freight operator operates a freight vehicle to fulfill a current shipping assignment, the current shipping assignment of the respective freight operator being associated with a loading location of the current shipping assignment and a delivery location of the current shipping assignment. (Paragraph(s) 0086, 0136, 0138, 0165, and 0231-0232)(Jones et al. teaches a system that allows a driver to have their location tracked. Jones et al., further, teaches that the system will find the driver loads based on the drivers’ current location, lanes taken by the driver, desired end location, load origin (i.e., loading location), load destination (i.e., delivery location), and other parameters. Jones et al., further, teaches that the system will determine transportation service providers and a suitable lane for the transportation service provider based on the time allowed for the transportation service provider to return to the home base. Examiner, respectfully, notes that the current shipping assignment that can be for operators that are 
based on monitoring each respective freight operator, generating, by the computer system, a freight activity profile for each respective freight operator of the plurality of freight operators. (Paragraph(s) 0238 and 0268)(Jones et al. teaches that a driver profile can be determined, which, contains various parameters. Jones et al., further, teaches that the system can also take into account the drivers favorite lanes, geography serviced or operating jurisdictions, and limits on backhaul such as the drivers non-user defined preferences)
The freight activity profile:
comprising assignment information for the current shipping assignment. (Paragraph(s) 0228-0236 and 0268-0271)(Jones et al. teaches that a drivers’ profile can be based on current location, desired end location, load origin, load destination, and desired dead-head miles preferences. Jones et al., further, teaches that non-user defined preferences can be used for the driver profiles which includes the preferences on a drivers’ current and most recently accepted assignments. Jones et al., further, teaches that the system can update the drivers positive and negative 

Receiving, over the one or more networks, a set of open shipping requests from one or more shippers. (Paragraph(s) 0099)(Jones et al. teaches that a shipper or other interested party is able to request a shipment transportation quote. Jones, et al., teaches that this request can include origin, destination, and at least on characterization of the load, see paragraph 0027.  Examiner, respectfully, notes that the communication can happen using 
Each open shipping request of the set of open shipping requests being associated with freight information comprising a freight load, a loading location of the open shipping request, and a delivery location of the open shipping request. (Paragraph(s) 0059, 0060, 0062-0063, and 0067)(Jones et al. teaches that the user and/or shipper transportation request can include the origin location of the load, the destination of the load, a generic description of the load (i.e., a freight load), and the dimensions of the load along with other descriptions, see paragraph(s) 0060-0079)
For each open shipping request of the set of open shipping requests: 
Determining, based on (i) the freight activity profile of each of the plurality of freight operators and (ii) one or more categorical designations of the plurality of freight operators, a group of candidate freight operators that are or will be available for fulfilling the open shipping request during an upcoming time interval. (Paragraph(s) 0101 and 0298); and (Claim 1)(Jones et al. teaches that transportation service providers are matched to a shipper based on preferences (i..e, categorical designation), see paragraph 0101. The system is able to push available load notifications to a driver 
the one or more categorical designations comprising at least one of: a backhaul designation, a reload designation, an identical shipment designation, a preference designation, or a home designations. (Paragraph 0298)(Jones et al. teaches that the transportation service providers can be determined based on the drivers preferences (i.e., preference designation))

Transmitting over the one or more networks 
The information causing the service application on the computing device of each candidate freight operator of the group to generate an interactive user interface that includes a set of selectable features, that when interacted with by the candidate freight operator, causes the service application on the computing device of the candidate freight operator to transmit, over the one or more networks, data indicating whether the candidate freight operator accepts open shipping request. (Paragraph(s) 0185 and 0189)(Jones et al. teaches providing matched transportation service providers with ‘opt-in,’ and opt-out,’ functions (i.e., selectable features) for responding to the shipper’s transportation request. Jones et al., further, teaches that upon the system matching the driver then the system will allow the driver to reply with an ‘opt-in,’ option, which, the system will take that as an acceptance of an invitation to bid for the load. The system will then award the carrier with the lowest bid the load after the time limit has expired for acceptance, as taught in paragraph 0195)
Receiving, over the one or more networks, acceptance data indicating that 
	With respect to the above limitations: while Jones et al. teaches system for determining freight shipments via a computing device. Jones et al., further, teaches a system that is able to communicate with driver’s devices. The system will track the locations of the drivers, which, will find loads near them based on profile information that includes input information and non-user defined parameters. Jones et al., also, teaches that a shipper can request a transportation request, which, the system will notify drivers allowing them to accept and/or decline the load matches via device inputs. To the extent that Jones et al. doesn’t teach a network, processor, and memory, see Millhouse below. However, Jones et al., doesn’t explicitly teach that profiles will be generated without inputs by an operator and that a first freight operator will be accept a freight first. 
	But, Millhouse in the analogous art of matching loads to carriers, teaches 
Transmitting over the one or more networks information corresponding to the open shipping request to the computing device of each candidate freight operator in the group of candidate freight operators.(Paragraph 0043)(Millhouse teaches a system that will determine carriers that are a match for a given outbound load(s). The system will then transmit a notification indicating availability of the outbound load only to the carriers that are a match. Examiner, respectfully, notes that the outbound loads will be transmitted via a 
Receive, over the one or more networks, acceptance data indicating that a first freight operator in the group has accepted. (Paragraph(s) 0045-0046)(Millhouse teaches that the system will allow the matched carriers to view the available outbound loads. Millhouse, further, teaches that after an operator via a carrier computing device clicks an “Accept,” button associated with the outbound load then the system will prevent other carriers from accepting the load. Millhouse, also, teaches that the accepted outbound load will be transmitted to the database for storage)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify providing freight loads to freight operators of Jones et al., by incorporating the teachings of a system that will transmit freight information via a network to multiple carriers, which, will allow the first operator to accept the load and then preventing others from accepting the load of Millhouse et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent 
	With respect to the above limitations: while Millhouse et al. teaches system for determining multiple carriers for a load and allowing the first carrier to accept the load. However, Jones et al. and Millhouse et al., do not explicitly teach that profiles will be generated without inputs by an operator and that a first freight operator will be accept a freight first. 
	But, Wagner et al. in the analogous art of determining carriers for a shipment, teaches
freight activity profile, being automatically generated, by the computer system. (Paragraph(s) 0020 and 0023)(Wagner et al. teaches that a carrier can provide a computer system shipping rules by scanning the rules through a machine. The system will then store the carrier rules into a database. The system will then determine one or more carriers that will ship the freight unit based on the scanned shipping rules. Examiner, further, notes that the carrier will provide the uploaded document to the system via an Application programming interface (API), which, the system can rank the carriers based on the shipping rules obtained. Examiner, further, notes that based on applicant’s specification an API can be used by a service application, which, a profile can be obtained and maintained, see applicant’s specification 0046-0047)
Prioritizing the group of candidate freight operators based on respective rankings of the one or more categorical designations. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify providing profile information that includes non-user defined information of Jones et al. and a system that can generate carrier profiles of Millhouse et al., by incorporating the teachings of a system that allows a carrier to upload documents via an API, which, the system will then store carrier rules into a database for ranking the carriers to loads of Wagner et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help better choose the absolute cheapest carrier for a specific shipment in a specific lane. (Wagner et al.: Paragraph 0002)

	Regarding Claim 25, Jones et al/Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21 and wherein the identical shipment designation identifies that one or more request parameters of the set of open shipping requests are equivalent to one or more corresponding parameters of a previous shipping assignment that the candidate freight operator fulfilled. (Paragraph(s) 0185, 0261, and 0268-0271)(Jones et al. teaches parameters that will match a TSP to loads including shipping lane history, past bidding history, and history of declining certain loads. The system will filter load matches by driver load history and driver preferences which can be based on 

	Regarding Claim 26, Jones et al./Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21 and wherein the home designation identifies that at least one of the delivery location or the loading location of the open shipping request is within a home area of the candidate freight operator. (Paragraph(s) 0118, 0136-0139, 0185, and 0228-0232)(Jones et al. teaches that a shipper can request backhaul bids based on the driver retuning to home base or another specified location. The system will determine if the TSP will accept the bid for the backhaul based on the estimated time of availability to by the TSP before returning to the home base, the demand for transportation service to the home base from the intermediate destinations and the destinations requested by the TSP.  Examiner, further, notes that the system will rank the loads for the driver based on current location and the dead-head miles to the origin and/or destination and the desire region, see paragraph(s) 0228-0234)

	Regarding Claim 27, Jones et al./Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21 and wherein preference designation identifies that at least one of the delivery location or the loading location of the open shipping request is within a preferred geographic area of the candidate freight operator. (Paragraph(s) 0147)(Jones et al. teaches the system will determine the drivers next leg based on the desire of the TSP to remain within a geographical territory. Examiner, respectfully, notes 

	Regarding Claim 36, Jones et al./Millhouse et al./Wagner et al., teaches a non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a computer system, cause the computer system to perform operations that include:
Communicating, over one or more networks, with computing devices of a plurality of freight operators, each computing device of each respective freight operator of the plurality of freight operators including a service application that executes to transmit freight activity data to the computer system, the freight activity data including location information that identifies a recent location of the respective freight operator, the location information collected using one or more location determination resources of the computing device. (See, relevant rejection of Claim 1(a)(a))
Monitoring, using the transmitted freight activity data, each respective freight operator of the plurality of freight operators over a duration in which the respective freight operator operates a freight vehicle to fulfill a current shipping assignment the current shipping assignment of the respective freight operator being associated with a loading location of the current shipping assignment and a delivery location of the current shipping assignment. (See, relevant rejection of Claim 1(a)(b)
based on monitoring each respective freight operator, generating, by the computer system, a freight activity profile for each respective freight operator of the plurality of freight operators, the freight activity profile being generated without freight operator input based, at least in part, on (i) the recent location of the respective freight operator, and (ii) a current progress of the respective freight operator fulfilling the current shipping assignment of the respective freight operator based on the monitored freight activity data. (See, relevant rejection of Claim 1(a)(c))
The freight activity profile:
comprising assignment information for the current shipping assignment. (See, relevant rejection of Claim 1(a)(d)(i))
being automatically generated, by the computer system, based, at least in part, on (i) the recent location of the respective freight operator and (ii) a current progress of the respective freight operator fulfilling the current shipping assignment of the respective freight operator based on the monitored freight activity data. (See, relevant rejection of Claim 1(a)(d)(ii))
receiving, over the one or more networks, a  set of open shipping requests from one or more shippers, each open shipping request of the set of open shipping requests being associated with freight information comprising a freight load, a loading location of the open shipping request, and a delivery location of the open shipping request. (See, relevant rejection of Claim 1(a)(e and f)
For each open shipping request of the set of open shipping request:
Determining, based on (i) the freight activity profile of each of the plurality of freight operators and (ii) one or more categorical designations of the plurality of freight operators, a group of candidate freight operators that are or will be available for fulfilling the open shipping request, during an upcoming time interval. (See, relevant rejection of Claim 1(a)(g)(i))
the one or more categorical designations comprising at least one of: a backhaul designation, a reload designation, an identical shipment designation, a preference designation, or a home designation. (See, relevant rejection of Claim 1(a)(g)(ii))
prioritizing the group of candidate freight operators based on respective rankings of the one or more categorical designations. (See, relevant rejection of Claim 1(a)(g)(iii))
Transmitting, over the one or more networks, information corresponding to the open shipping request to the computing device of each candidate freight operator in the group of candidate freight operators. (See, relevant rejection of Claim 1(a)(g)(iv))
The information causing the service application of the computing device of each candidate freight operator of the group to generate an interactive user interface that includes a set of selectable features that, when interacted with by the candidate freight operator, causes the service application on the computing device of Claim 1(a)(g)(v))
receiving, over the one or more networks, acceptance data indicating that a first operator in the group has accepted the open shipping request. (See, relevant rejection of Claim 1(a)(g)(vi))
	
	Regarding Claim 42, Jones et al./Millhouse et al./Wagner et al./Miller et al., teaches all the limitations as applied to Claim 36 and wherein the categorical designation comprises an identical shipment designation identifies that one or more request parameters of the set of open shipping requests are equivalent to one or more corresponding parameters of a previous shipping assignment that the freight operator fulfilled. (Paragraph(s) 0185, 0261, and 0268-0271)(Jones et al. teaches parameters that will match a TSP to loads including shipping lane history, past bidding history, and history of declining certain loads. The system will filter load matches by driver load history and driver preferences which can be based on past loads. Examiner, respectfully, notes that the request for the carrier can include a request for backhaul trips) 

Claim(s) 22 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and further in view of Miller et al. (US 2015/0006428). 
Regarding Claim 22, Jones et al./Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21.
	However, Jones et al. and Millhouse et al., do not explicitly teach wherein prioritizing the group of candidate freight operators comprises ranking each candidate freight operator amongst the group based at least in part on categorical designation of each candidate freight operator of the group.
	But, Wagner et al. in the analogous art of determining carriers for a shipment, teaches wherein prioritizing the group of candidate freight operators comprises ranking each candidate freight operator amongst the group based at least in part on categorical designation of each candidate freight operator of the group. (Paragraph 0057)(Wagner et al. teaches that the system will rank carriers in ascending order based on carrier shipping rules (i.e., preference designation))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify matching a load to a freight operator of Jones et al. and a system that can match loads to a carrier of Millhouse et al.,  by incorporating the teachings of a system that will rank and match operators for loads of Wagner et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help better choose the absolute cheapest carrier for a specific shipment in a specific lane. (Wagner et al.: Paragraph 0002)

	But, Miller et al. in the analogous art of matching freight shipments, teaches rank each candidate freight operator amongst the group based at least in part on categorical designation. (Paragraph 0056)(Miller et al. teaches a system for matching loads to carriers. The system can consider multiple carriers based on distance (i.e., categorical designation) from a pickup and drop-off location. The system will then score and rank the options, which, the system will give the first truck a lower score compared to the second truck having a higher score)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify matching a load to a freight operator of Jones et al., a system that can match loads to a carrier of Millhouse et al., and a system that will rank and match operators for loads of Wagner et al., by incorporating the teachings of a system that rank multiple carriers based on distance in order to match them to a load of Miller et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better optimize matching of loads to carriers.  (Miller et al.: Paragraph 0002)

	Regarding Claim 37, Jones et al./Millhouse et al./Wagner et al./Miller et al., teaches all the limitations as applied to Claim 36 and wherein prioritizing the group of Claim(s) 22 and 36)
	
Claim(s) 23-24, 38-39, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and further in view of Bharadwaj et al. (US 2008/012991). 
	Regarding Claim 23, Jones et al./Millhouse et al./Wagner et al., teach all the limitations as applied to Claim 21 and wherein the backhaul designation is based on (i) the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a 
	With respect to the above limitations: while Jones et al. teaches a system that can determine a backhaul to deliver a shipment from an origin location to a destination. The system is able to use location information and deadhead distance to determine the load and the next legs within the backhaul request. However, Jones et al./Millhouse et al./Wagner et al., do not explicitly teach a first threshold and second threshold distance between backhaul distances. 	But, Bharadwaj et al. in the analogous art of backhaul for consolidated shipping, teaches a first threshold distance and a second threshold distance. (Paragraph(s) 0117-0118, 0130-0131, 0135-0136)(Bharadwaj et al. teaches that a system can determine a spatial and temporal proximity for various orders. The system will process various orders and a backhaul schedule for the shipment based on a spatial proximity limits of a store to temporal proximity limits of the respective delivery) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backhaul system of Jones et al., a carrier matching system of Millhouse et al., and a carrier matching system of Wagner, by incorporating the teachings of using two different distance thresholds to determine a shipment order of Bharadwaj et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency of supplier to buyer transportation supply chain. (Bharadwaj et al.: Paragraph 0042)
Regarding Claim 24, Jones et al./Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21 and wherein the reload designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a 
	With respect to the above limitations: while Jones et al. teaches a system that can travel from an origin location to a destination and the system can determine a shorter distance stop for another load. However, Jones et al./Millhouse et al./Wagner et al., do not explicitly teach a third threshold distance between backhaul distances. 	But, Bharadwaj et al. in the analogous art of backhaul, teaches a first threshold distance and a second threshold distance. (Paragraph(s) 0117-0118, 0130-0131, 0135-0136)(Bharadwaj et al. teaches that a system can determine a spatial and temporal proximity for various orders. The system will process various orders and a backhaul schedule for the shipment based on a spatial proximity limits of a store to temporal proximity limits of the respective delivery. Bharadwaj et al., also, teaches using a radial distance from a specified location in order to determine if an order is compatible for the backhaul) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backhaul system of Jones 

	Regarding Claim 38, Jones et al./Millhouse et al./Wagner et al./Bharadwaj et al., teaches all the limitations as applied to Claim 36 and wherein the backhaul designation is based on (i) the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a first threshold distance of the loading location of the open shipping request, and (ii) the delivery location of the open shipping request being within a second threshold distance of the loading location of the current shipping assignment of the candidate freight operator. (See, relevant rejection(s) of Claim(s) 23 and 36)
	
	Regarding Claim 39, Jones et al./Millhouse et al./Wagner et al./Bharadwaj et al., teaches all the limitations as applied to Claim 36 and wherein the reload designation is based on the delivery location of the current shipping assignment that the candidate freight operator is fulfilling being within a third threshold distance of the loading location of the open shipping request. (See, relevant rejection(s) of Claim(s) 23 and 36)

Regarding Claim 43, Jones et al./Millhouse et al./Wagner et al./Bharadwaj et al., teaches all the limitations as applied to Claim 36 and wherein the home designation identifies that at least one of the delivery location or the loading location of the open shipping request is within a home area of the candidate freight operator. (See, relevant rejection(s) of Claim(s) 26 and 36)

Claim(s) 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and further in view of Kohli (US 10,586,273). 
		Regarding Claim 28, Jones et al./Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21. 
	However, Jones et al./Millhouse et al./Wagner et al., doesn’t explicitly teach wherein the information transmitted to each candidate freight operator includes recommendation of the open shipping request.
	But, Kohli in the analogous art of matching couriers to items for delivery, teaches wherein the information transmitted to each candidate freight operator includes recommendation of the open shipping request. (Column 9, Lines 7-15)(Kohli teaches that if a threshold number of application open events occur then the system will recommend that a courier acquire a quantity of items and go to the particular neighborhood based on the prediction number of orders) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system of 

	Regarding Claim 30, Jones et al./Millhouse et al./Wagner et al., teach all the limitations as applied to Claim 21. 
	However, Jones et al./Millhouse et al./Wagner et al., do not explicitly teach wherein determining the group of candidate freight operators includes detecting for one or more candidate freight operators of the group, an availability event that indicates that one or more candidate freight operators as being available for fulfilling the open shipping request. 
	But, Kohli in the analogous art of matching couriers to items for delivery, teaches wherein determining the group of candidate freight operators includes detecting for one or more candidate freight operators of the group, an availability event that indicates that one or more candidate freight operators as being available for fulfilling the open shipping request. (Column 17, Lines 42-53 and 63-67); and (Column 18, Lines 11-16)(Kohli teaches a device that can determine one or more couriers within a threshold delivery travel time to the delivery location. If the system determines that the a courier is within a threshold delivery time then the system will 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system of Jones et al., a carrier matching system of Millhouse et al., and a carrier matching system of Wagner, by incorporating the teachings of using delivery time information to determine if an order can be sent to a courier of Kohli, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help delivery item more quickly. (Kohli: Column 2, Lines 8-12)
	
	Regarding Claim 31, Jones et al./Millhouse et al./Wagner et al./Kohli., teaches all the limitations as applied to Claim 30. 
	However, Jones et al./Millhouse et al./Wagner et al., do not explicitly teach wherein detecting the availability event includes estimating a delivery time for each of the one or more candidate freight operators to complete the current shipping assignment. 
	But, Kohli in the analogous art of matching couriers to items for delivery, teaches wherein detecting the availability event includes estimating a delivery time for each of the one or more candidate freight operators to complete the current shipping assignment. (Column 17, Lines 42-53 and 63-67); and (Column 18, Lines 11-16)(Kohli teaches a device that can determine one or more couriers within a threshold delivery travel time to the delivery location. If the system determines that the courier is 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system of Jones et al., a carrier matching system of Millhouse et al., and a carrier matching system of Wagner, by incorporating the teachings of using delivery time information to determine if an order can be sent to a courier of Kohli, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help delivery item more quickly. (Kohli: Column 2, Lines 8-12)

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376), as applied to Claim 21, and further in view of Kumar et al. (US 9,269,103). 
	Regarding Claim 29, Jones et al./Millhouse et al./Wagner et al., teaches all the limitations as applied to Claim 21 and wherein the relay designation identifies that the loading location of the open shipping request is within 
	With respect to the above limitations: while Jones et al. teaches determining a relay point to pick-up a shipment. However, Jones et al./Millhouse et al./Wagner et al., do not explicitly teach a threshold distance from the current or plane route of the carrier  and a loading location. 
	But, Kumar et al. in the analogous art of a courier picking up an order based on a threshold distance from a courier route, teaches loading location of the open shipping request is within a threshold distance of a current or planned route. (Column 7, Lines 47-67); and (Column 12, Lines 1-5 and 28-34)(Kumar et al. teaches multiple couriers are equipped with courier devices that allows their location to be detected, column 7, lines 47-67.  Kumar et al., further, teaches that the system can determine if a carrier is able to pick-up an order from the pickup locations (i.e., loading location) that is within a threshold distance of a couriers route, see Column 12, Lines 1-5 and 28-34) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a freight matching system that is able to determine transfer points along a route of Jones et al., a carrier matching system of Millhouse et al., and a carrier matching system of Wagner, by incorporating the teachings of determining a threshold distance of a courier route from a pickup location for an order from a merchant of Kumar et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led 

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and Miller et al. (US 2015/0006428), as applied to Claim 37, and further in view of Kumar et al. (US 9,269,103). 
	Regarding Claim 41, Jones et al./Millhouse et al./Wagner et al./Miller et al./Kumar et al., teaches all the limitations as applied to Claim 37 and wherein the relay designation identifies that the loading location of the open shipping request is within a threshold distance of a current or planned route of the candidate freight operator. (See, relevant rejection(s) of Claim(s) 29 and 37)

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0046658) in view of Millhouse et al. (US 2018/0247254) and Wagner et al. (US 2017/0061376) and Kohli (US 10,586,273), as applied to Claim 31, and further in view of Marueli (US 2017/0249847). 
	Regarding Claim 32, Jones et al./Millhouse et al./Wagner et al./Kohli, teaches all the limitations as applied to Claim 31 and 
	With respect to the above limitations: while Jones et al. teaches a request can be sent via a device app. Examiner, further, notes that Millhouse, Wagner et al., and Kohli, teaches applications on a mobile device to send request. However, Jones et al., Millhouse et al., Wagner et al., and Kohli, do not explicitly teach detecting an availability event communicated from a candidate freight operators device. 
	But, Marueli in the analogous art of a driver changing their availability, teaches wherein detecting the availability event further includes detecting a request communicated from the one or more candidate freight operators of each of the one or more candidate freight operators. (Paragraph(s) 0019-0020)(Marueli teaches a driver computing device that includes an application that allows a driver to enter various amounts of information. Marueli, further, teaches that the application allows the driver to specify their availability, such as to ‘available,’ and/or ‘unavailable.’)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify freight mobile device application of Jones et al., a carrier device of Millhouse et al., a carrier device of Wagner, and an courier device of Kohli, by incorporating the teachings of using a driver device to change their status availability via an application to transport items of Marueli, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 

	Regarding Claim 33, Jones et al./Millhouse et al./Wagner et al./Kohli, teaches all the limitations as applied to Claim 31 and 
	With respect to the above limitations: while Jones et al. teaches a driver can search for a load using an application on their phone. Examiner, further, notes that Millhouse, Wagner et al., and Kohli, teaches applications on a mobile devices. However, Jones et al., Millhouse et al., Wagner et al., and Kohli, do not explicitly teach detecting an availability event from a candidate freight operators device. 
	But, Marueli in the analogous art of a driver changing their availability, teaches wherein detecting the availability event. (Paragraph(s) 0019-0020)(Marueli teaches a driver computing device that includes an application that allows a driver to enter various amounts of information. Marueli, further, teaches that the application allows the driver to specify their availability, such as to ‘available,’ and/or ‘unavailable.’)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify freight mobile device application of Jones et al., a carrier device of Millhouse et al., a carrier device of Wagner, and an courier device of Kohli, by incorporating the teachings of using a driver 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Helms et al. (US 5,880,958). Helms et al. teaches that a plurality of tractor trailers can be assigned to a certain load based on deadhead mileage. The system will then match the tractor based on the minimum deadhead mileage for the load. Helms et al., further, teaches that the system database will store tractor trailer profile information such location information and loads that have been taken by the tractor trailer. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628